LDCD\`|O\CDJ>

10
11
12
13
14
15
16

 

 

Case 1:18-CV-01227-STA-jay Document 12 Filed 03/19/19 Page 1 of 21 Page|D 105

AT THE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF TENNESSEE

Tracy Arnold, Bill Arnold
Plaintiffs,

v.
Cause # 1:18-cv-01227-STA-egb

City of Crump, Larry Wilbanl<s R EC$ l&/ E D BY
(in his official and ludividual Capaciry), ‘L

Tim Kelly (in his Official and Individual

 

Capacity), Glen Spencer (in his Official and MAR l 9 2019
Individual Capacity), Randall Warren Th°mas M_ G°u|d’ mark
Defendants_ U.S. District Cour\

 

W.D. OF TN, Jackson

PLAINTIFFS' MEMORANDUM IN GPPOSITION TO DEFENDANTS’
MOTION TO DISMISS

Plaintiffs, Bill Arnold and Tracy Arnold, respectfully move this honorable Court, pur-
suant to L.R. 12.1, to deny Defendants’ February 19, 2019 (re: No 9) Rule 12(b)(6) mo~

tion to dismiss.

1. INTRODUCTION
1.1. Plaintiffs are Bill Arnold and Tracy Arnold; Defendants are City of Crump, Larry

Wilbanl<s, Tim Kelly, Glen Spencer and Randall Warren.

1.2. Plaintiffs sued Defendant's for an unlawful taking of property, compelling involun-
tary servitude, violating their right to free association and multiple due process vio-
lations.

1.3. Defendants, City of Crump, Larry Wilbanl<s, Tim Kelly and Glen Spencer by and
through their counsel Dale Conder Jr filed a Rule 12(b)(6) Motion to Dismiss on
Febuary 19, 2019 (re: No 9).

1.4. Plaintiffs file this response in opposition to Defendants' Motion to Dismiss.

1.5. Plaintiffs Amended Complaint alleged a claim for Fourth Amendment unlawful
seizure based on the Defendants actions of taking the Plaintiffs' property Without

providing a hearing, Without obtaining a Warrant and Without providing the Plain-

 

10f20

 

LDOQ\]O\U'|J>~OONl-\

»-»»-\
i--\O

12

13
14

15
16
17
18
19
20
21
22
23
24
25
26

27
28

 

Case 1:18-CV-01227-STA-jay Document 12 Filed 03/19/19 Page 2 of 21 Page|D 106

tiffs with information on how to challenge the taking of the property. All charges
were dismissed at the general sessions court hearing and when Tracy Arnold moved
the court to release the van Judge Smith stated "I have nothing to do with that."
There was no documentation on the taking of the property and to this day the
Plaintiffs are continuously damaged by the Defendants actions of unlawfully taking
property without due process and refusal to release it from something called a "po-
lice hold." To this day Plaintiffs have not been provided any form of procedural or
substantial due process and are being treated as an inferior class, required to carry
badges and incidents of slavery in order to exercise a counterfeit of liberty of move-
ment be free to go from one place to another without molestation, at any time of

the day or night.

2. ARGUMENT

2.1. STATUTE oF LIMITATIoNs.
DEFENDANTS' MEMO II.A. (RE: No. 9-1, PAGE ID 76 AND 77)

2.1. Federal standards govern when a statute of limitations begins to run and Plaintiffs

argue they are not barred by the statute of limitations as: (1) the continuing viola-
tions doctrine applies in this instant suit as Defendants continue their wrongful con-
duct, injuries accrue everyday, and Defendants could cease their wrongful conduct
to avoid further injury to Plaintiffs; (2) T.C.A. 55-4-101(a)(2) states that registra-
tion and fees shall constitute a privilege tax and T.C.A. 67-1-1501(a) allows 6 years
to file suit against the Plaintiffs, from date of accrual, for the collection of all state,
county or municipal privilege taxes for the benefit of cities, counties or the state; (3)
that pursuant to T.C.A. 28-1~105(a), the dismissed charges could have been refiled
by the City of Crump, or its employees, for up to one year after the dismissal, which
would have been June 13, 2018; (4) the Defendants are acting as federal agents as
they are enforcing federal law. See 49 USC 305 et seq and 28 CFR 25.54.

As an initial matter, the duration of the statute of limitations for § 1983 actions is
governed by state law; however, federal standards govern When the statute begins

20f20

 

LDCXD\]O"> 01 -l> 03 N|-\

Case 1:18-CV-01227-STA-jay Document 12 Filed 03/19/19 Page 3 of 21 Page|D 107

to run. See Wilson V. Garcia, 471 U.S. 261, 267, 105 S.Ct. 1938, 85 L.Ed.2d 254
(1985); Sevier v, Turner, 742 F.2d 262, 272 (6th Cir. 1986).

2.1.1. CONTINUING VIOLA'HONS DOCTRINE
2.1.1.1. Plaintiffs had a reasonable expectation that the Defendants would act lawfully
and provide some opportunity to be heard.

The characterization of a claim, including the determination of when the cause of
action accrued, is determined by federal law. Wallace v. Kato, 549 U.S. 384, 388,
127 S. Ct. 1091, 166 L. Ed. 2d 973 (2007). The statute of limitations begins to
run under federal law " when plaintiffs knew or should have known of the injury
which forms the basis of their claims." Ruff v. Runyon, 258 F.3d 498, 500 (6th
Cir.2001). "In determining when the cause of action accrues in section 1983 ac-
tions, [courts] have looked to what event should have alerted the typical lay per-
sons to protect his or her rights." Kuhnle Bros., Inc. V. County of Geauga, 103
F.3d 516, 520 (6th Cir.1997).

In Frederick C. Bowerman, et al v. International Union, United, No. 10-3500 (6th
Cir. 06/21/2011) the court recognized two categories of continuing violations. The
first " where the plaintiff can show prior [Wrongful] activity that continues into the
present," and the second is "where the plaintiff can show a longstanding and
demonstrable policy of discrimination." Bell v. Ohio State Univ., 351 F.3d 240,
247 (6th Cir. 2003) (internal quotation marks and citation omitted).

2.1.1.2. The Defendants wrongful conduct continues into the present, thus, the continu-
ing violations doctrine tolls the statute of limitations.

2.1.1.3. Plaintiffs argue that the Defendants Wrongful conduct continues after the precip-
itating event that began the pattern and that the injury to the Plaintiffs continue to
accrue each day anew.

2.1.1.4. If the Defendants released the “police hold” on the property or in the alternative
provided the Plaintiffs With a lawful hearing, on the merits, thus ceasing their
wrongful conduct, further injury would be avoidable and statute of limitations
could begin.

Under the continuing violation doctrine, certain plaintiffs can overcome a statute
of limitations defense by arguing that the allegedly unconstitutional acts Were
parts of a continuing violation amounting to a single Wrong occurring within the
limitations period. See United Air Lines, Inc. v. Evans, 431 U.S. 553 (1977), Nat’l
R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002), and ledbetter v. Goodyear
Tire 86 Rubber Co., Inc., 127 S. Ct. 2162 (2007).

3of20

 

~»M
Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 4 of 21 Page|D 108

1 The Sixth Circuit applies the following test for a continuing violation in the con-
2 text of a section 1983 action: "[a] 'continuous violation' exists if: (1) the defen-
3 dants engage in continuing wrongful conduct; (2) injury to the plaintiff accrues
4 continuously; and (3) had the defendants at any time ceased their wrongful con-
5 duct, further injury would have been avoided." Broom v. Strickland, 579 F.3d
6 553, 555 (6th Cir. 2009) (quoting Hensley v. City of Columbus, 557 F.3d 693,
7 697 (6th Cir. 2009)).
8 “[A] continuing violation is occasioned by continual unlawful acts, not continual
9 ill effects from an original violation.” Tolbert, 172 F.3d at 940 (quoting National
10 Advertising Co. v. City of Raleigh, 947 F.2d 1158, 1166 (4th Cir.1991)). Passive
11 inaction does not support a continuing violation theory. Id.; Paschal, 295 F.3d at
12 573.Nunn v. Tennessee Department of Correction, M2016-01518-COA-R3-CV
13 (Tenn.App. 10/23/2017)
14 In Lovett v. Ray, 327 F.3d 1181, 1183 (11th Cir. 2003) the “critical distinction in
15 the continuing violation analysis is whether the plaintiff complains of the present
16 consequence of a one time violation, which does not extend the limitations period,
17 or the continuation of that violation into the present." Nunn v. Tennessee Depart-
18 ment of Correction, M2016-01518-COA-R3-CV (Tenn.App. 10/23/2017)

19 2.1.1.5. Plaintiffs complain about both the continuing violation, specifically, the unlaw-
20 ful taking of their property and the present consequence of the continuing violation.

21 2.1.1.6. At no time did the Defendants provide the Plaintiffs any statutory authority for

22 their actions, facts and circumstances of privileged activity engaged in by the Plain-
23 tiffs or any other lawful authority for taking and placing a " police hold” on the
24 property and Plaintiffs were not provided an opportunity for a judicial trial prior to
25 or after the dismissal of all charges.

26 2.1.1.7. Plaintiffs therefore had no opportunity to present their objections and were left

27 on their own, searching for basic answers with respect to challenging the Defen-
28 dants actions.
29 2.1.2. SIX YEARS To FILE sUIT FoR PRIVILEGE TAXES

30 2.1.2.1. The tax in dispute is a privilege tax. see T.C.A. 55-4-101(a)(2)1.

1 TCA 55-4-101. Registration required before operation - Application - Issuance of registration
and license plates - Rules and regulations - Temporary permit - Transfer of registration when
changing vehicles - Fees - Safety rules for homemade trailers (a)(l) As a condition precedent
to the operation of any motor vehicle upon the streets or highways of this state, the motor ve-
hicle shall be registered as provided in this chapter (a)(2) The registration and the fees pro-

4of 20

 

LDCXD\]O§CHJ>OONl-*

NN)-‘\-*»-\i-\)-\i~i-»l--l»-))-\
l-\OLDCO\]O\U'|AOONP-*C

NN
DJN

 

 

 

Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 5 of 21 Page|D 109

2.1.2.2. There is no statutory authority for the Defendants actions.

2.1.2.3. Without providing the Plaintiffs with proof of an assessment or date for a judi-
cial trial the Defendants have confiscated property.

2.1.2.4. Plaintiffs argue the local officials have (6) years after an assessment to file suit
against the Plaintiffs for the collection of a privilege tax pursuant to T.C.A. 67-1-
1501(3)2.

2.1.2.5. T.C.A. 55-4-101(a)(2) and T.C.A. 5-8-102(a)(b) are very clear that the registra-
tion constitutes a privilege tax.

2.1.2.6. T.C.A. 55-4-101(a)(2) specifically says registration shall constitute a privilege
tax.

2.1.2.7. The 6 years from accrual would have began Jan. 1, 2017 and ends Jan. 1, 2023.

2.1.2.8. In this instant suit the Defendants have taken the Plaintiffs property to compel
the payment of the privilege tax without any suit for the collection of a tax nor per-
form any assessment.

2.1.2.9. The Defendants are alleging they have the authority to take property until proof
of payment of a privilege tax is provided to the City of Crump.

2.1.2.10. Plaintiffs property was taken for not displaying the privilege tax receipt as an
attempt to compel the payment of a privilege tax without any assessment or judicial
trial. see T.C.A 55-4-101(a)(2).

2.1.2.11. Plaintiffs admitted in their Amended Complaint that they have not paid the
privilege tax and argue they have no known legal duty to pay the privilege tax.

Due process in matters of taxation means notice of suitable character, and an op-
portunity to be heard at some stage of the proceedings. (citations omitted) CEN-

vided for registration shall constitute a privilege tax upon the operation of motor vehicles

2 TCA 67-1-1501. Limitation on assessment and collection of taxes (a) Locally Collected Privi-
lege Taxes. All state, county or municipal privilege taxes, including, but not limited to, busi-
ness, litigation, real estate transfer and mortgage taxes collected by the state or by local offi-
cials for the benefit of cities, counties or the state, shall be barred, and any lien for such taxes
shall be canceled and extinguished, unless the liens are collected or suits for the collection
shall have been instituted within six (6) years from January l of the year for which such taxes
accrued

50f20

 

OQ\IC')CH-l>OONl-\

10
11
12
13

14
15
16
17
18

19
20
21
22
23

Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 6 of 21 Page|D 110

TRAL GEoRGIA RAILWAY CoMPANY v. wRIGHT, 28 s. Ct. 47, 207 U.s.
127 (U.s. 11/18/1907)

2.1.2.12. Plaintiffs also stated in their Amended Complaint that they are not in receipt of
any tax assessment or hearing see Amended Complaint 4.10.23 and section 4.8.

2.1.2.13. The Plaintiffs are not in receipt of an assessment, judicial determination, prob-
able cause for enforcement or any other lawful authority to compel the payment of
a privilege tax When no facts and circumstances of a privilege are alleged by the De-
fendants. Plaintiffs complaint alleges they did not engage in any privilege taxable
activity and that they do not use the public's roads for livelihood or gain.

A district court considering a defendant's motion to dismiss under Rule 12(b)(6)
must construe the complaint in the light most favorable to the plaintiff and accept
the Plaintiffs' allegations as true. Thurman v. Pfizer, lnc., 484 F.3d 855 (6th Cir.
05/08/2007)

2.1.2.14. The Defendants took the property under the premise that the tax was owed,
without an assessment or judicial trial and continue to take property to this day for
the sole purpose of compelling taxation.

2.1.2.15. Plaintiffs have a reasonable expectation that they should receive a tax assess-

ment or some judicial trial to prove a duty for the payment of said privilege tax.

2.1.3. REFILING OF DISMISSED CHARGES
2.1.3.1. Pursuant to T.C.A. 28-1-105(a)3 the dismissed affidavits, originally filed by
Larry Wilbanks which were issued at the time of the arrest of Tracy Arnold and
taking of the van on May 29, 2017, could be refiled for up to (1) year after dis-

missal without prejudice.

3 T.C.A. 28-1-105(a) "If the action is commenced within the time limited by a rule or statute of
limitation, but the judgment or decree is rendered against the plaintiff upon any ground not
concluding the Plaintiffs' right of action, or where the judgment or decree is rendered in favor
of the plaintiff, and is arrested, or reversed on appeal, the plaintiff, or the Plaintiffs' represen-
tatives and privies, as the case may be, may, from time to time, commence a new action within
one (1) year after the reversal or arrest Actions originally commenced in general sessions
court and subsequently recommenced pursuant to this section in circuit or chancery court shall
not be subject to the monetary jurisdictional limit originally imposed in the general sessions
court"

 

6of20

 

LO 09 \l 03 01 Jdb~JN l-\

)-\+-»>-d»-\»_\»-d
U'\-l>LONl-\O

16
17
18
19
20
21
22

23
24
25

26
27
28
29
30

 

Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 7 of 21 Page|D 111

2.1.3.2. Defendants had until ]une 13, 2018 to refile the charges against Tracy Arnold.

The purpose of the statute is to give plaintiffs a "brief period " within which to re-
file their suit after it has been concluded on a basis other than dismissal on the
merits. Nashville, C. 85 St. L. Ly. v. Bolton, 184 S.W. 9, 11 (1911).

2.1.3.3. Plaintiffs had a reasonable expectation that the Defendants would move for
some form of hearing or judicial setting.

2.1.3.4. It is unreasonable to the Plaintiffs that the Defendants could lawfully act as
judge, prosecutor and executor.

2.1.3.5. Plaintiffs had a reasonable expectation that the charges would be refiled and the
Defendants and that the Plaintiffs would follow some form of process and proce-
dure.

2.1.3.6. Tracy was told by Wilbanks, at the Hardin County Jail on May 29, 2017, that
he could bring an action against her for up to 3 years. Plaintiffs believed after the
dismissal of all charges, Wilbanks would refile the charges, as they were not dis-

missed with prejudice.

2.1.4. FEDERAL AGENTS ENFoRCiNG FEDERAL LAW
2.1.4.1. The States of the Union are barred from issuing Driver's Licenses and Titles
without first checking with the federal National Driver Registry and the National
Motor Vehicle Titling Information System. Congress dominates the subject of
Driver's Licenses and Motor Vehicles, which is why these Licenses issued from one
State is good in every State, say an Attorney's License is limited to intrastate where
the State is exercising it's sovereign power. See Amended Complaint 4.10

“....Congress may control the State laws so far as it may be necessary to control
them for the regulation of commerce. ..That regulation is designed for the entire
result,.... lt produces a uniform whole...” Gibbons v. Ogden 22 U.S. 1, 206, 210

Tennessee Code 55-50-702 Part 7 “(a)...authority to make reciprocal agree-
ments...(c) ....authority to make Compacts...” Fn8...“Accordingly, before a com-
pact between two States can be given effect it must be approved by Congress. See
Virginia v. Maryland, 540 U.S. 56, 66 (2003). Once a compact receives such ap-
proval, it is "transform[ed] into a law of the United States." lbid, (internal quo~

7of 20

 

 

Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 8 of 21 Page|D 112

tation marks omitted). The Suprernacy Clause, Art. Vl, cl. 2, then ensures that a
congressionally approved compact, as a federal law, pre-empts any state law that
conflicts with the Compact. See Fidelity Fed. Sav. 86 Loan Assn. v. De la Cuesta,
458 U.S. 141, 152~153 (1982). Tarrant Regional Water District v. Herrmann,
(U.S. 06/13/2013) No. 11-889 ,46 U. S. 582

A commercial vehicle such as the Swift truck at issue in this case must be licensed
and registered to operate in the State of Tennessee. Under Tennessee Code Anno-
tated § to, the registration and fees are a privilege tax which must be paid in order
to operate in Tennessee. Other states and jurisdictions require registration as well,
which becomes a practical problem for commercial vehicles operating in interstate
commerce, because such vehicles would have to register in numerous jurisdictions.
Consequently, states of the United States and some provinces in Canada adopted
the International Registration Plan ("IRP"), a registration reciprocity agreement
under which the registration fees for an individual vehicle are allocated among the
jurisdictions in which the vehicle operates. Under the IRP, the vehicle is issued one
license plate and one registration, called an IRP cab card, which shows that the

vehicle is properly registered to operate in multiple jurisdictions Pranklin v. Swift
Transportation Co., lnc., 210 S.W.3d 521 (Tenn.App. 07/12/2006)

2.1.5. ACCRUAL
2.1.5.1. Plaintiffs look to the court to determine what event should have alerted them to
protect their rights.

"In determining when the cause of action accrues in section 1983 actions, [courts]
have looked to what event should have alerted the typical lay persons to protect
his or her rights." Kuhnle Bros., Inc. v. County of Geauga, 103 F.3d 516, 520
(6th Cir.1997).

2.1.5.2. Whether the cause of action accrued on May 29, 2017 or June 13, 2017 is irrel-
evant, if this honorable court determines the violation to be a continuing violation,
because the statute of limitations runs from the last overt act.

[E]ven when a plaintiff alleges a continuing violation, an overt act by the defen-
dant is required to restart the statute of limitations and the statute runs from the
last overt act.'" Peck, 894 F.2d at 849 (quoting Pace lndustries, 813 F.2d at 237).

2.1.5.3. Plaintiffs are continuously harmed each day as they go without their property.
2.1.5.4. The Defendant's reiterate, in their motion to dismiss, the Defendants intent to
keep the property until their conditions are met, without pointing to any authority.

2.1.5.5. To this day the Plaintiffs have not been provided the statutory authority for the

80f20

 

LCCD\]O§U`l-l>WNl-\

»-\»-\»-\r-\»~+-
U'l.!>OJN»-\O

N)-*)-\»-\i-l
OU@\]O\

NNNNNNNNN
LoCD\lO\U'l-l>UJNH

Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 9 of 21 Page|D 113

Defendants actions.

2.1.5.6. Plaintiffs' argue that each day Defendants hold the property under color of law
and fail to provide an opportunity to be heard is a continuing violation which
restarts the statute of limitations every day.

2.1.5.7. If a man is taken to jail and no hearing is provided and he sits in jail for 20
years, each day he sits in jail is an overt act and the statute of limitations restarts ev-
ery day. This is no different than taking property without due process and not re-
turning it, each day it is kept under color of law and Without due process, it should
be considered an overt act thus restarting the statute of limitations each day it is not
returned.

2.1.5.8. Plaintiffs should have at least been noticed by the Defendants they would not
file a suit for mere taxes and that Defendants would not provide any hearing and
considered the matter closed.

2.1.5.9. Plaintiffs' were neither informed of how nor given any opportunity to challenge
the taking of their property.

"Shoemaker was neither informed of, nor given any opportunity, to challenge the
application of the ordinance to his circumstances This lack of meaningful notice
was constitutionally deficient." See Zilba v. City of Port Clinton, Ghio, 924 F.-
Supp.2d 867, 884 (N.D. Ohio 2013); Shoemaker v. City of HoWell, 795 F.3d 553
(6th Cir. 07/29/2015)

2.1.5.10. Shoemaker is only one of the many cases which tells us that the Constitution
requires that not only must there be notice but that the harmed must be afforded an
opportunity to present their objections.

2.1.5.11. Plaintiffs' Amended Complaint at ‘I 4.5.7. the General Sessions Court ruled
that it has " nothing to do with that" when Plaintiff Tracy Arnold moved the court
to release the van on June 13, 2017.

2.1.5.12. Plaintiffs' Amended Complaint at 1 4.3.12 and 4.3.13, Tracy Arnold was not
provided any documentation related to the towing of the van or how to challenge

the taking of the van.

 

9of20

 

@\ICDU`|J>CAJNl-*

11
12
13
14
15

16
17
18
19
20
21
22
23
24
25
26
27
28
29

 

Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 10 of 21 Page|D 114

2.1.5.13. Plaintiffs' Amended Complaint at (|[ 4.12.1 and 4.12.2 continuing to this very
day the Plaintiffs' property has not been returned and the Plaintiffs have not been
provided by the Defendants any process or procedure as to how the could challenge
the taking of the van.

2.1.5.14. Tennessee laws do not allow for the taking of property when all charges are
dismissed, without due process, without a probable cause determination, Without a
warrant or without documenting the taking of property and following some form of
procedure for taking the property.

“We hold that want of probable cause must be alleged and proven.” Hartman v.
Moore, 126 S. Ct. 1695, 547 U.S. 250, 164 L.Ed.2d 441 (U.S. 04/26/2006)

"Sufficient information must be presented to the magistrate to allow that official
to determine probable cause; his action cannot be a mere ratification of the bare
conclusions of others." Ibid. See Aguilar v. Texas, supra, at 114-115; Giordenello
v. United States, 357 U.S. 480 (1958); Nathanson 1/. United States, 290 U.S. 41
( 1933 )

2.1.5.15. June 13, 2017 is the date the Defendants failed to appear in court resulting in
the dismissal of all charges against the Plaintiff. lt was also the date that the taking
of the property and the “police hold” of the property was not before the court
therefore the court could not order the release of the property. The June 13, 2017
dismissal of all charges had nothing to do with the taking of the property and was
not an opportunity for the Plaintiffs to challenge the taking.

2.1.5.16. This Honorable Court should find that the statute of limitations begins anew
each day that the Plaintiffs' are without their property and further that this Honor-
able Court determines that the property was taken under color of law and without
due process.

2.1.5.17. Defendants abandoned any probable cause at the general sessions preliminary
hearing. Defendants abandoned any lawful privilege tax enforcement with penalties
at the general sessions preliminary hearing. Defendants only remaining lawful

course of action is a mere suit to recover allegedly owed privilege taxes,

10 of 20

 

LD CD \l 05 U'| h le-‘

»-\r-\i-\»-\i-\)-\)-A»-\»~»-\
©CQ\IO§U'|J>~OONl-\O

NN
l-\C

NNNNNNN
@\IGU`l-LOON

 

Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 11 of 21 Page|D 115

2.2. FIFTH AMENDMENT AND THRITEENTH AMENDMENT
DEFENDANTS' MEMo II.B. (RE: No. 9-1, PAGE ID 77 AND 78)
2.2.1. FIFTH AMENDMENT

2.2.1.1. Plaintiffs argue Congress’s dominance in these licenses see Plaintiffs amended
complaint section 4.10. Also, " [T]he reach of the equal protection guarantee of the
Fifth Amendment is coextensive with that of the Fourteenth". Adarand Construc-
tors, Inc. v. Pena, No. 93-1841 (U.S. 06/12/1995).

2.2.1.2. Plaintiffs argues that the Defendants are acting as federal agents by attempting
to compel the titling and registration of Plaintiffs property in by and through the
Federal Commerce Clause.

2.2.1.3. Tennessee does not have the sovereign power to issue a Certificate of Title. Be-
fore issuing a title, the state is mandated to check the federal National Motor Vehi-
cle Title Information System, NMVTIS“.

2.2.1.4. Titles are required before the State of Tennessee will issue registration. See
T.C.A. 55-4-101.

2.2.1.5. The State of Tennessee by signed agreement in cooperation with the United
States Secretary of Transportation has agreed to terms and conditions regarding the
drivers licenses and titles (required for state registration). See 49 U.S.C 30502 and
49 U.S.C. 30303. see also 6 CFR 37 and 28 CFR 25 Part B.

For if it be not a regulation of commerce, Congress has no concern with it. Gib-
bons v. ogden, 22 U.s. 1, 67(U.s. 3/2/1824)

(“ The Framers gave Congress the power to regulate commerce, not to compel
it,...”) NATIONAL FEDERATION OF INDEPENDENT BUSINESS, et al., Peti-
tioners (No. 11-393) v. KATHLEEN SEBELIUS, SECRETARY OF HEALTH
AND HUMAN SERVICES, 132 S. Ct. 2566, 2596 Likewise the “STATE” cannot
compel commerce. (“....no man should be compelled to do what the laws do not
require; nor to refrain from acts which the laws permit ...") Calder v. Bull, 3 Dal-
las 386 (1798)

4 49 U.S.C. 30503- National Motor Vehicle Title Inforrnation System (b)Verification Checks.-

Each State shall establish a practice of performing an instant title verification check before is-
suing a certificate of title to an individual or entity claiming to have purchased an automobile
from an individual or entity in another State.

11 of20

 

LC CD\]G§U'|$>OJN l-\

»-\i-\,_»i-\
WNl-\O

»-\)-i-~»-\»-\
OO\]O\U'|L

NNNNNl-*
-l>WNl-\OLD

WUJWOJDJNNNNN
-l>wN|-*C>LDCQ\]CTU'|

 

Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 12 of 21 Page|D 116

2.2.1.6. Plaintiffs' Secure Right to travel is protected under the fith Amentdment.

The right to travel is a part of the "liberty" of which the citizen cannot be de-
prived without due process of law under the Fifth Amendment.” Kent v. Dulles,
357 U.S. 116 (1958) No. 481. “316 U.S. Page 183 The Supreme Court said the
Privileges and Immunities Clause of the Constitution, Article IV, Sec. 2 Clause 1
("...undoubtedly inhibits discriminating legislation...it gives.....the right of free
ingress into other States, and egress from them;...".) Paul v. Virginia 75 U.S. (7
Wali) 168

2.2.2. THIRTEENTH AMENDMENT

2.2.2.1. As its text reveals, the Thirteenth Amendment "is not a mere prohibition of

State laws establishing or upholding slavery, but an absolute declaration that slav-
ery or involuntary servitude shall not exist in any part of the United States." Civil
Rights Cases, 109 U.S. 3, 20.

"Involuntary servitude involves a condition of having some of the incidents of
slavery...Servitude means '[a] condition in which a person lacks liberty especially
to determine one's course of action or way of life' -- 'slavery' -- 'the state of being
subject to a master.' UNITED STATES v. KOZMINSKI ET AL., 108 S. Ct. 2751,
487 U.S. 931, 936,937

2.2.2.2. Plaintiffs argue that the Defendants, under the guise of public safety via the po-

lice power, have taken property in an attempt to do one of two things. 1) To com-
pel commerce ( to carry the permission to use the roads for livelihood or gain) or 2)
to compel the Plaintiffs into involuntary servitude, specifically by attempting to
compel the Plaintiffs to carry badges and incidents of slavery, a jail pass for travel, a
license from one's Master.

“There are few such rights (we have hitherto recognized only the Thirteenth
Amendment right to be free from involuntary servitude, (citation omitted), and, in
the same Thirteenth Amendment context, the right of interstate travel, see United
States v. Guest, supra, at 759, n. 17).” ]AYNE BRAY v. ALEXANDRIA
WOMEN'S HEALTH CLINIC ET AL., 113 S. Ct. 753 (U.S. 01/13/1993) No. 90-
985 “Page 357 U. S. 125... The right to travel is a part of the "liberty" of which
the citizen cannot be deprived without due process of law under the Fifth Amend-
ment.” Kent v. Dulles, 357 U.S. 116 (1958) No. 481. “316 U.S. Page 183 The
Supreme Court said the Privileges and Immunities Clause of the Constitution, Ar-
ticle IV, Sec. 2 Clause 1 ("...undoubtedly inhibits discriminating legislation...it

12 of 20

 

_w
Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 13 of 21 Page|D 117

gives.....the right of free ingress into other States, and egress from them;...".) Paul
v. Virginia 75 U.S. (7 Wall) 168.

2.2.2.3. The license is merely a tax reciept to engage in the business designated.
2.2.2.4. Plaintiffs stand by their pleadings in their Amended Complaint. Further, Plain-

tiffs move this Honorable Court to hold them " to less stringent standards than for-

mal pleadings drafted by lawyers." Williams v. Curtin, 631 F.3d 380, 383 (6th Cir.

\lCDU\-l>~le-\

2011); Fed. R. Civ. P. 8(e) Pleadings must be construed so as to do justice.

2.3. FoURTH AMENDMENT
9 DEFENDANTS' MEMo II.C. (RE: No. 9-1, PAGE ID 78 AND 79)

w

10 2.3.1. Plaintiffs argue that without facts and circumstances to the essential elements of

11 privilege, it was unreasonable for Wilbanks to Order the tow of the property. See
12 Amended Complaint 5.1.14.

13 The concept that a seizure of property may, just as seizures of individuals, begin
14 as reasonable but may then ripen into a seizure that violates the Fourth Amend-
15 ment is not new to constitutional jurisprudence See United States v. Place, 462
16 U.S. 696 (1983); United States v. Avery, 137 F.3d 343, 349 (6th Cir. 1997).'

17 2.3.2. If the Defendants acted lawfully, they had to have done it under a legislative act or
18 city ordinance. The principal is:

19 “Tax proceedings are not in the strict sense judicial, but they are quasi-judicial,
20 Until a valid assessment is made by an authorized officer, the city or municipality
21 has no standing to enforce any claim.” “The right to be heard in tax cases is a
22 constitutional right and indefeasible The whole question, therefore, is whether
23 the alleged assessment was such an assessment as could constitute the basis of any
24 enforceable tax claim at all. If there was no valid assessment the court had no
25 power to make one. SECURITY TRUST AND SAFETY VAULT COMPANY v.
26 CITY LEXINGTON., 203 U.S. 323

27 2.3.3. If there is a legislative act allowing the Defendants to take property, to compel a
28 privilege tax, without a judicial trial or an assessment, it is a bill of pains and penal-
29 ties. Plaintiffs argue that the Defendants acted unlawfully because there is no leg-
30 islative act allowing for the Defendants to act in such a way.

31 A bill of attainder is a legislative act which inflicts punishment without a judicial
32 trial. If the punishment be less than death, the act is termed a bill pains and penal-

 

13 of 20

__m\
Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 14 of 21 Page|D 118

 

1 ties. Within the meaning of the Constitution, bills of attainder include bills of

2 pains and penalties " United States V. Lovett, 66 S. Ct. 1073, 328 U.S. 303

3 “Whether a duty exists is a question of law. ” Rein v. Benchmark Constr. Co., 865

4 So. 2d 1134, 1143

5 2.3.4. Defendants argue that they rely on T.C.A. 55-4-1015 in their Motion to Dismiss,

6 which identifies a privilege tax.

7 2.3.5. Plaintiffs argue that the Defendants are unable to provide any facts and circum-

8 stances to the essential elements of a privilege,

9 "The essential elements of the definition of privilege is occupation and business,
10 and not the ownership simply of property, or its possession or keeping it. The tax
11 is on the occupation, business, pursuits, vocation, or calling, it being one in which
12 a profit is supposed to be derived by its exercise from the general public, and not a
13 tax on the property itself or the mere ownership of it." ...." The legislature cannot,
14 under our constitution, declare the simple enjoyment, possession, or ownership of
15 property of any kind a privilege, and tax it as such. lt may declare the business,
16 occupation, vocation, calling, pursuit, or transaction, by which the property is put
17 to a peculiar use for a profit to be derived from the general public, a privilege and
18 tax it as such, but it cannot tax the ownership itself as a privilege. The ownership
19 of the property can only be taxed according to value.") Phillips v. Lewis, 3 Shann.
20 Cas. 231
21 lt cannot be denied that the Legislature can name any privilege a taxable privilege
22 and tax it by means other than an income tax, but the Legislature cannot name
23 something to be a taxable privilege unless it is first a privilege. .....'A privilege is
24 whatever business, pursuit, occupation, or vocation, affecting the public, the Leg-
25 islature chooses to declare and tax as such.' Corn et al. v. Fort, 170 Tenn. 377,
26 385, 95 S.W.Zd 620, 623, 106 A.L.R. 647
27 “Any occupation, business, employment or the like, affecting the public, may be
28 classed and taxed as a privilege. K. 86 O. Railroad v. Harris, 99 Tennessee, 684.
29 Allen V. Pullman's Palace Car Company, 24 S. Ct. 39, 191 U.S. 171
30 2.3.6. Tennessee Code, Tennessee Case law and Tennessee Constitution all state that a

megistration required before operation - Application - Issuance of registration
and license plates - Rules and regulations - Temporary permit - Transfer of registration when
changing vehicles - Fees - Safety rules for homemade trailers (a)(l) As a condition precedent
to the operation of any motor vehicle upon the streets or highways of this state, the motor ve-
hicle shall be registered as provided in this chapter. (a)(2) The registration and the fees pro-
vided for registration shall constitute a privilege tax upon the operation of motor vehi-
cles.

14 of 20

 

 

_w
Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 15 of 21 Page|D 119

1 privilege tax is a tax on business, occupation, business and the like.
2 Article 2, Section 28 of the Constitution of Tennessee recognizes only two general
3 kinds of taxation, which are ad valorem and privilege, These cover the whole do-
4 main of taxation and beyond these the Legislature may not go in the imposition of
5 taxes, Bank of Commerce 86 Trust Co. v. Senter, 149 Tenn. 569, 578, 260 S.W.
6 144; 373 S.W.Zd 201, 213 Tenn. 136
7 "Privileges" defined.-A " privilege " is an occupation or business which requires a
8 license from some proper authority, designated by a general law, and not open to
9 all or anyone without such license. 8 Hum. 4711, 547; 1 Hum. 94; 3 Heis. 283; 3
10 Lea 277. The term " privileges " embraces any and all occupations that the legisla-
11 ture may, in its discretion, choose to declare privileges, and tax as such. 2 Pickle
12 136; 3 Head 414; 8 Heis. 456 (544); Pickle 369.; Tennessee Constitution 1834
13 2.3.7. Defendants, in their motion to dismiss, alleged that Lee .v. Ladd, 834 S.W. 2d
14 323(Tenn.Ct.App. 1992) was a similar reasoning that the Plaintiffs have raised.
15 2.3.8. Lee v. Ladd is not even close to a similar reasoning as suggested by the Defen-
16 dants. Ms. Lee paid the privilege tax and displayed an expired privilege tax receipt
17 for 11 months. Ms. Lee did not allege that registration constitutes a privilege tax
18 and that a privilege tax is a tax on business, occupation, vocation and the like.

19 2.3.9. Lee. v. Ladd is limited to an expired registration/temporary permit and a com-
20 plaint that she didn't receive a pre-deprivation hearing.

21 2.3.10. Plaintiffs' did not request a pre-towing hearing, did not complain about not re-

22 ceiving a pre-deprivation hearing and did not have an expired nor active “tempo-
23 rary operation permit.”

24 "Towing the car to the impoundment lot gave the government the opportunity to
25 make sure the registration laws had been satisfied before releasing the car. See
26 Tenn. Code Ann. § 55-4-115(a)(3)."03/04/92 SANDY LEE v. GERALD LADD
27 AND METROPOLITAN

28 2.3.11. ln order for the Plaintiffs to be "in violation of the terms" they must have (1)
29 made application and agreed to such terms, (2) there must have been a judicial trial
30 to determine liability.

31 2.3.12. T.C.A. 55-4-115(a)(3)6 could not possibly provide the Defendants With authority

6 T.C.A. 5 5-4-1 15(a)(3) Any person operating a motor vehicle on a temporary operation per-
mit which has expired or in violation of the terms thereof commits a Class C misdemeanor

15 of 20

 

 

OLD®\IO U'| b 03 N l-\

j_\

»-\i-\)-\)-\»-\
U‘l-l>wl\J»-»

\~H»-\
CD\]@

NNNNNNNNNl-\
UD\]OTU`l-LCAJNI-\O§D

 

 

Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 16 of 21 Page|D 120

to take the Plaintiffs' property and not return it until such time registration is pro-
vided to the Defendants, because TCA 55-4-115(a)(3) only applies to “temporary
operation permit[s]” on motor vehicles where at least one of two conditions must
occur before authorizing actions (1) permit is expired or (2) terms of the permit are
violated.

"The harder question in this case is whether towing Ms. Lee's car was an unrea-
sonable seizure under the Fourth Amendment. The answer to that question, in any
particular case, depends on the facts and circumstances involved, and the burden
of showing reasonableness is on the seizing party." Drinkard v. State, 584 S.W.Zd
650 (Tenn. 1979).

2.3.13. lf Ms. Lee was engaged in a for profit activity on the public’s roads, then she had
agreed to the terms and conditions and apparently violated the terms.

2.3.14. lt shall be presumed that Ms. Lee knew that the registration constituted a privi-
lege tax and that she was engaged in the privilege, which is presumed the reason she
applied.

“But, when no trade is carried on, or intended to be carried on, under the license,
it is clear that the license is a fraud upon the State law, if that law is in other re-
spects valid.” Gibbons v. Ogden, 22 U.S. 1, (U.S. 3/2/1824)

2.3.15. Plaintiffs have not signed a title or applied for registration, which are both valid
constitutionally sound requirements to engage in interstate and intrastate com-
merce.

2.3.16. Lee v. Ladd does not have similar reasoning. lt is completely irrelevant to the
Plaintiffs argument and it seems that the Defendants and Dale Conder Jr have mis-
understood the plain meaning of the law and the Plaintiffs argument.

2.3.17. The tax collectors, municipalities, law enforcement, dept of public safety, dept of
revenue, dept of motor vehicles among others are all executive.

2.3.18. The registration and drivers license are licenses granted by the executive branch

for some taxable privilege,

and, in addition, shall be required to register the vehicle concerned with the department and

the arresting officer shall not permit the vehicle to leave the officer’s charge or custody until
the proper registration thereof has been effected

16 of 20

 

_w
Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 17 of 21 Page|D 121

1 So far as we have been able to discover, no case has ever reached this court where
2 the power of executive license was asserted except against a business clearly sub-
3 ject to the power of prohibition. Many such cases have, however, been before the
4 state courts and the acts held unconstitutional. People v. Berrien, 124 Michigan,
5 664, 666; People v. Warden, 157 N.Y. 116, 123; People v. jenkins, 202 N.Y. 53,
6 57; Chaddock v. Day, 75 Michigan, 527; Lochner v. New York, 198 U.S. 45, 63;
7 Bessette v. People, 193 lllinois, 334. (MERRICK ET AL. v. N.W. HALSEY 86
8 CoMPANY ET AL., 37 S. Ct. 227, 242 U.S. 568 (U.s. 01/22/1917))
9 2.3.19. Those engaging in the privilege on the roads and those not engaged in any privi-
10 lege on the publics roads are two distinct classes and not similarly situated.
11 The streets belong to the public, and are primarily for the use of the public in the
12 ordinary way. Their use for the purposes of gain is special and extraordinary, and,
13 generally at least, may be prohibited or conditioned as the legislature deems
14 proper. . . . Moreover, a distinction must be observed between the regulation of
15 an activity which may be engaged in as a matter of right and one carried on by
16 government sufferance or permission. ln the latter case, the power to exclude alto-
17 gether generally includes the lesser power to condition, and may justify a degree of
18 regulation not admissible in the former. See Davis v. Massachusetts, 167 U. S. 43.
19 Packard v. Banton, 264 U.S. 140, 144, 145
20 2.4. 14TH AMENDMENT
21 DEFENDANTS' MEMo II.D. (RE: No. 9-1, PAGE ID 79)
22 2.4.1. Plaintiffs stand on their pleadings and look to this Honorable Court to determine
23 the outcome of this count.
24 “ln procedural due process claims, the deprivation by state action of a constitu-
25 tionally protected interest in ‘life, liberty or property’ is not itself unconstitutional;
26 what is unconstitutional is the deprivation of such an interest without due process
27 of law.” Zinermon v. Burch, 494 U.S. 113, 125, 110 S.Ct. 975, 108 L.Ed.2d 100
28 (1990) (quoting Parratt v. Taylor, 451 U.S. 527, 537, 101 S.Ct. 1908, 68 L.Ed.2d
29 420 (1981)) (emphasis in Zinermon ).
30 2.5. 15T AMENDMENT
31 DEFENDANTS' MEMo II.D. (RE: No. 9-1, PAGE ID 79 AND 80)
32 2.5.1. Plaintiffs stand on their pleadings and look to this Honorable Court to determine
33 whether more than mere misconduct can be shown.
34 A pro se Plaintiffs' complaint is held to an especially liberal standard, and should
35 only be dismissed for failure to state a claim if it appears " beyond doubt that the
36 plaintiff can prove no set of facts in support of his claim which would entitle him
17 of 20

 

 

_w\
Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 18 of 21 Page|D 122

1 to relief." Estelle v. Gamble, 429 U.S. 97, 106 (1976) (citation omitted).Herron v.

2 Harrison, 203 F.3d 410, 2000 Fed.App. 0054 (6th Cir. 02/14/2000)

3 2.6. CONSPIRACY

4 DEFENDANTS' MEMO ll. F. (RE: NO. 9-1, PAGE ID 80 AND 81)

5 2.6.1. Plaintiffs argue that they have been stripped of secured property and liberty rights

6 because they are a class of persons that for religious beliefs cannot commit fraud on

7 the State to satisfy the Defendants unconstitutional application of valid constitu-

8 tionally sound statutes. Also see 2.3.19.

9 “a plaintiff must show, inter alia, (1) that "some racial, or perhaps otherwise

10 class-based, invidiously discriminatory animus [lay] behind the conspirators' ac-
11 tion," Griffin v. Breckenridge, 403 U.S. 88, 102, 29 L. Ed. 2d 338, 91 S. Ct. 1790
12 (1971), and (2) that the conspiracy "aimed at interfering with rights" that are
13 " protected against private, as well as official, encroachment," Carpenters v. Scott,
14 463 U.S. 825, 833, 77 L. Ed. 2d 1049, 103 S. Ct. 3352 (1983).
15 "There are four elements to a § 1985 (3) claim: “(1) a conspiracy involving two or
16 more persons; (2) for the purpose of depriving, directly or indirectly, a person or
17 class of persons of the equal protection of the laws; and (3) an act in furtherance
18 of the conspiracy; (4) which causes injury to a person or property, or a depriva-
19 tion of any right or privilege of a citizen of the United States.” Majors v. City of
20 Clarksville, 113 F.App’x 659, 661 (6th Cir. 2004).

21 2.6.2. The Defendants are more than two persons.

22 2.6.3. The Defendants directly or indirectly deprived the Plaintiffs equal protection of
23 the laws by taking property without any law granting them the authority to do so
24 and by failing to provide a hearing for the deprivation of the Plaintiffs property.

125 2.6.4. The Plaintiffs property was not similarly situated with those engaging in benefits
26 of privilege taxable activity.

27 2.6.5. The property was taken and has not been returned to this day which continues the
28 conspiracy between each Defendant, which causes Plaintiffs injury by taking prop-
29 erty without due process, under color of law.

30 2.6.6. Plaintiffs are discriminated against and stripped of secured rights for exercising
31 their religious belief to not contract into engaging in interstate or intrastate com-

32 merce on the public roads and to not commit fraud on the State.

 

18 of 20

 

…
Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 19 of 21 Page|D 123

2.6.7. Defendants are acting With deliberate indifference to the Plaintiffs’ rights that
shocks the conscience. As alleged in the Plaintiffs complaint 4.6.17 where Tim Kelly
said “the others would not be happy l am talking to you.”

2.6.8. Each Defendant acted in concert and agreed to not return the property in spite of

being informed that the Arnold's had not been provided a lawful hearing or the le-

O§U`|-LOON|-\

gal basis for the taking of the van.

2.7. THE ARNoLDs’ FAILURE To CoMPLY WITH FED.R.CIV.P. 5.1, PREvENTs THEM FRoM
cHALLENGING THE CoNsHTUTIoNALITY oF TENN. CoDE ANN. § 5-8-102.
DEFENDANTS' MEMo II. G. (RE: No. 9-1, PAGE ID 81)

©CO\]

10 2.7.1. Plaintiffs never alleged that T.C.A. 5-8-102 is an unconstitutional statute.

11 2.7.2. Plaintiffs are not complaining about the County privilege tax.

12 2.7.3. Plaintiffs complaint is in regard to the Defendants attempting to compel taxation
13 under color of law and without due process.

14 2.7.4. Plaintiffs complaint is in regard to the Defendants taking property under color of
15 law and without due process.

16 2.7.5. Plaintiffs have no reason to believe that any statute mentioned in their complaint
17 or in this response are unconstitutional.

18 2.7.6. T.C.A. 55-4-101(a)(1)(2) and T.C.A. 5-8-102(a)(b) are very clear that the registra-
19 tion constitutes a privilege tax.

20 2.7.7. lt is not understood why the Defendants have chosen to change the wording of

21 T.C.A. 5-8-102 by calling in a wheel tax. The statute specifically calls it a "motor
22 vehicle privilege tax". If this is an attempt to disguise the privilege tax as a wheel
23 tax, the plaintiffs reiterate that taxation in Tennessee is limited to ad valorem and
24 privilege taxation, therefore no matter what the tax is called, whether a road tax,
25 wheel tax or other tax, the tax is either an ad valorem tax or a privilege tax.

26 Article 2, Section 28 of the Constitution of Tennessee recognizes only two general
27 kinds of taxation, which are ad valorem and privilege. These cover the whole do-
28 main of taxation and beyond these the legislature may not go in the imposition of
29 taxes, Bank of Commerce 86 rl`rust Co. v. Senter, 149 Tenn. 569, 578, 260 S.W.
30 144; 373 S.W.Zd 201, 213 Tenn. 136

 

19 of 20

 

__w
Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 20 of 21 Page|D 124

 

 

1 2.7.8. Plaintiffs argue that the Defendants are acting under color of law when enforcing
2 privilege tax laws without facts and circumstances to privilege taxable activity that
3 either Tracy or the van was involved.
4 2.7.9. Plaintiffs did not allege they are being compelled to work. Plaintiffs alleged that
5 the Defendants are attempting to compel them to pay a privilege tax without any
6 facts and circumstances to the essential elements of a privilege thus compelling them
7 to carry the permission to engage in interstate or intrastate commerce whether they
8 engage in the activity or not, which would be fraud on the State to take out a li-
9 cense and not use it for the business designated. ln the alternative, Defendants are
10 dicriminating against the Plaintiffs and forcing badges and incidence of slavery
11 upon them.
12 2.7.10. Defendants should be required to follow the law as it is Written and not be al-
13 lowed to make up the meanings of the words, molest people, take their property
14 and then play the role of judge, jury, prosecutor and executioner.
15 2.7.11. Plaintiffs have not breached a known legal duty to pay a privilege tax.
16 2.7.12. Defendants have failed to allege facts and circumstances of Plaintiffs owing a
17 privilege tax.
18 3. CONCLUSION
19 Wherefore, Plaintiffs moves this honorable court to deny the Defendants Motion to
20 Dismiss.
M ‘.%W 7
Tracy Arnold
1400 Harris Road, Adamsville, Tennessee, 38310
telephones (423)529-4335
emails tracy@arnoldnet.org
Bill Arnold
1400 Harris Road, Adamsville, Tennessee, 38310
telephones (423)529-4323
emails bill@arnoldnet.org
20 of 20

 

Case 1:18-cV-01227-STA-jay Document 12 Filed 03/19/19 Page 21 of 21 Page|D 125

VERIFICATION OF SERVICE

l, Tracy Arnold and Bill Arnold, verify now and will affirm in open court, that all herein
be true. l have this day, March 19, 2019, delivered a true and correct copy, via USPS, of
the following materials

° Plaintiffs' Memorandum In Opposition To Defendants' Motion to Dismiss

United States District Court Randall Warren

Western District of Tennessee Warren's Towing

Federal Building 2305 U.S. Highway 64

111 South Highland Ave #262 Adamsville, TN 38310

jackson, TN 38301 C# 7015-0640-0001-3849~2411

C# 701 5 -0640-0001 -3 849-2428

RAINEY, KIZER, REVIERE 86 BELL, PLC
Counsel for: City of Crump, TN,

Larry Wilbanks, Tim Kelly, Glen Spencer
209 East Main Street

jackson TN 38301

C# 7015-0640-0001-3849-2404

 

Tracy Arnold
1400 Harris Rd Adamsville, TN 38310
telephone:(423)529-4335

email: tracy@arnoldnet.org

3 L..//l>\/ 5 /rz /¢¢t
Bill Arnold
1400 Harris Rd Adamsville, TN 38310
telephone: (423)529-4323

email: bill@arnoldnet.org

 

